Citation Nr: 1017988	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 5, 2007, for 
the grant of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that granted the Veteran's 
claim for TDIU, effective March 5, 2007.


FINDINGS OF FACT

1.  In an unappealed September 15, 2005 rating decision, the 
RO denied entitlement to a TDIU.

2.  On February 6, 2006, VA received an informal claim for 
TDIU from the Veteran.

3.  During the period from September 15, 2005, to March 4, 
2007, it is not shown that the Veteran was unemployable due 
to his service-connected disabilities, to include PTSD and 
tinnitus.


CONCLUSION OF LAW

The requirements for an effective date earlier than March 5, 
2007, for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an earlier effective 
date for TDIU, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that an April 2007 VCAA letter fully 
satisfied VA's duty to notify obligations with respect to the 
Veteran's earlier effective date claim for TDIU.  The letter 
advised the Veteran of how VA assigns effective dates and 
outlined the respective responsibilities of VA and the 
Veteran in obtaining and submitting evidence to support his 
claim.

Furthermore, for effective date claims such as here, where 
service connection has been granted and the claimant has 
appealed the effective date, the claim of service connection 
has been more than substantiated, as it has been proven.  As 
such, 38 U.S.C.A. § 5103(a) notice is no longer required 
since the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any 
defect as to notice is nonprejudicial.  See Dingess, 19 Vet. 
App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Board also concludes that VA's duty to assist has been 
satisfied.  All relevant VA treatment records and private 
treatment records identified by the Veteran have been 
associated with the claims file.  The Veteran and his 
representative have not identified any other outstanding 
relevant evidence.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such cases should be 
referred for extraschedular consideration.

The Board notes that the effective date for TDIU is governed 
by the effective date provisions for increased ratings.  See 
Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 
U.S.C.A. § 5110(b)(2), which applies to increased rating 
claims, to a TDIU claim).  38 U.S.C.A. § 5110(a) provides 
that unless specifically provided otherwise, the effective 
date of an award based on a claim for increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of claim.  An earlier effective date 
may be granted prior to the date of the filing of the claim 
for an increase if it is ascertainable that an increase in 
disability had occurred within the one-year period prior to 
the filing of the claim.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (2009).  Moreover, with regard to the date of 
receipt of a claim, where an informal claim is filed, VA is 
generally required to send a formal application to the 
veteran, and if the completed form is received by VA within 
one year from the date it was sent to the veteran, then the 
claim will be considered filed as of the date of receipt of 
the informal claim.  See 38 C.F.R. § 3.155(a) (2009); 
Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992) 
(involving consideration of period one year prior to filing 
of informal claim for TDIU for purposes of determining 
effective date of TDIU).

By way of background, a September 2000 rating decision 
granted service connection for PTSD and assigned a 10 percent 
rating, effective July 19, 1999.  A subsequent May 2003 
rating decision granted an increased evaluation of 30 
percent, effective July 19, 1999.  Another July 2004 decision 
granted an increased rating of 50 percent disabling for the 
Veteran's service-connected PTSD, effective July 25, 2003.  
At that time, the Veteran was not service-connected for any 
other disabilities.  

Shortly thereafter, in September 2005, the RO denied 
entitlement to a TDIU.  The Veteran was advised of this 
decision and provided notice of his appellate rights.  

0n February 6, 2006, the Veteran submitted a number of 
documents, including an appointment of a new representative 
and a VA Form 9, Appeal to Board of Veterans' Appeals, in 
which he asserted that his PTSD warranted greater than a 50 
percent rating.  He also submitted several lay statements 
that had already been associated with the claims file, which 
discussed the severity of his PTSD.  Among those lay 
statements was an assertion that the Veteran had experiencing 
difficulty being able to keep a job ever since separation.

On February 10, 2006, the Veteran's representative submitted 
a statement indicating that he was interested in 
"reopening" his claim for an increased evaluation for PTSD.  
Several VA treatment records were attached.

On July 13, 2006, VA received a document from the Veteran's 
accredited representative in which it was noted that he had 
been told by a physician that he was unemployable due to his 
PTSD.  This was followed by receipt of a formal application 
for a TDIU on March 5, 2007 (after the RO sent an application 
form to the Veteran).  A March 2007 RO decision granted 
service connection for tinnitus, with a 10 percent rating 
effective September 28, 2006; at which time the Veteran's 
combined rating for PTSD and tinnitus was 60 percent.  

A May 2007 RO decision granted an increased rating of 70 
percent for the Veteran's PTSD and granted his claim for 
TDIU, both effective March 5, 2007.  In reaching these 
decisions, the RO relied primarily on the report of a VA 
examination conducted in April 2007.  In that decision, the 
VA examiner concluded that it was less likely than not that 
the Veteran's PTSD prevented employability, but that it was 
as at least as likely as not that the Veteran's PTSD 
significantly reduced his industrial capacity.  The examiner 
further explained, however, that it was more likely than not 
that his psychiatric conditions in combination did prevent 
employment.  In that report, the Veteran was given Axis I 
diagnoses of PTSD, alcohol dependence, cannabis abuse, and 
cognitive disorder, not otherwise specified.

The Board notes that the effective date for TDIU is governed 
by the effective date provisions for increased ratings.  
Generally, the effective date of an award of disability 
compensation shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  However, an 
earlier effective date may be granted prior to the date of 
the filing of the claim for an increase, including a TDIU, if 
it is ascertainable that an increase in disability had 
occurred within the one-year period prior to the filing of 
the claim

The Board finds that the documents received on February 6, 
2006, can be reasonably construed as an informal claim for a 
TDIU given that they include a lay assertion that the 
Veteran's PTSD interfered with his ability to maintain 
employment.  The Board has also considered whether any of the 
documents received on that date can also be construed as a 
Notice of Disagreement (NOD) regarding the September 2005 
rating decision that denied a TDIU.  However, none of the 
documents received at that time either expressed disagreement 
with that decision or a desire to appeal.  In fact, none of 
the documents contained any reference to the September 2005 
rating decision.  The Board recognizes that one of the 
documents included therein was a VA Form 9, Appeal to Board 
of Veterans' Appeals.  However, that document only discussed 
a claim for an increased schedular evaluation for PTSD, and 
made no reference to employability, the earlier claim for a 
TDIU, or the September 2005 rating decision.  Consequently, 
the Board finds that none of the documents received on 
February 6, 2006, constituted a timely NOD as to the 
September 2005 rating decision.

Similarly, the Board further finds that none of the documents 
received on February 10, 2006, or July 13, 2006, could be 
reasonably construed as an NOD regarding the September 2005 
rating decision, as none of the either expressed disagreement 
with that decision or a desire to appeal.  In fact, no other 
documents were received through September 2006 that could be 
reasonably construed as an NOD regarding the September 2005 
rating decision that denied TDIU.  Consequently, the Board 
finds that the September 2005 rating decision is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  The Veteran has not alleged CUE in that decision.

Having found that the Veteran raised a new claim of 
entitlement to TDIU on February 6, 2006, the key inquiry is 
whether entitlement to a TDIU arose at any time between that 
date and prior to March 5, 2007.  In this regard, the Board 
notes that merely establishing the existence of an informal 
claim on February 6, 2006, does not warrant the assignment of 
an earlier effective date, as the effective date of an award 
of disability compensation based on a claim for compensation 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  Furthermore, the 
Board must also consider whether it is factually 
ascertainable that the Veteran was unemployable due to his 
service-connected disabilities during the period between the 
September 2005 rating decision and the February 2006 claim.  
See 38 C.F.R. § 3.400(o)(2).

As noted above, TDIU may be awarded on either a schedular 
basis or an extraschedular basis.  

The Board notes that the Veteran did not meet the schedular 
criteria prior to March 5, 2007, the current effective date 
of his TDIU award.  From July 4, 2003 through September 27, 
2006, the Veteran was only service-connected for PTSD with a 
disability rating of 50 percent.  Effective September 28, 
2006, the Veteran was granted service connection for tinnitus 
with a disability rating of 10 percent, such that his 
combined total was only 60 percent.  It was not until March 
5, 2007, the effective date assigned to the award of TDIU, 
that the Veteran's PTSD was rated as 70 percent, thereby 
meeting the schedular criteria.  See 38 C.F.R. § 4.16(a) 
(2009).

Thus, because the Veteran's service-connected disability did 
not meet the schedular criteria for consideration of TDIU 
prior to March 4, 2007, the inquiry turns to whether TDIU 
could be awarded on an extraschedular basis.  See 38 C.F.R. 
§§ 3.400(o)(1), 4.16(b) (2009).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant was unemployed or had difficulty obtaining 
employment is not enough.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).

In this case, the evidence of record does not show that the 
Veteran's service-connected PTSD or tinnitus were so 
exceptional or unusual that those disabilities alone or in 
combination with each other were sufficient to cause the 
Veteran to be unemployable from July 13, 2005 to March 4, 
2007.  Rather, the medical evidence demonstrates that the 
Veteran was employed post-service as a dry way installer 
until around September 1987 when he was in a serious 
motorcycle accident, which hospitalization resulted in the 
discovery of a brain tumor that was surgically removed.  See 
Private Hospital Records, September 1987; see also VA 
Examination Report, March 2001 at 5.  An August 2005 VA 
examination report reflects that the examiner opined that the 
Veteran was unable to work due to "multiple factors," 
including "PTSD, past brain injury, alcohol and substance 
abuse, and narcotic medication use."  See id. at 7-8.  An 
August 2006 VA examination report reflects that the Veteran 
continued to report not working, but did report drinking 
heavily at times (over a case of beer on "special 
occasions") despite recently diagnosed hepatitis C and that 
he reported continuing to smoke marijuana.  A July 2006 VA 
psychiatric consult record reflects that he "has a tendency 
to drink and get in trouble and fight with people," and that 
he "is clearly severely disabled and unable to work due to 
his chronic emotional and physical problems" (emphasis 
added).  VA psychiatric records dated August 2006 and 
December 2006 reflect diagnoses of narcissism and antisocial 
personality disorder, and the December 2006 record includes 
the following notation "his paramount symptoms have nothing 
to do with his PTSD, as from my perspective they have much 
more to do with compensation seeking and personality 
disorder."  In sum, the evidence dated around the period in 
question demonstrates that the Veteran's service-connected 
disability was not solely responsible for his 
unemployability, but that other, non service-connected 
physical and mental disorders negatively impacted his ability 
to work.  Further, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, of 
frequent hospitalizations due to his service-connected 
disability or of any other reason why TDIU should be 
considered on an extraschedular basis.  

Finally, the Board notes that it appears that the Veteran's 
primary legal contention (by way of his representative) is 
that because he had a combined rating of 60 percent effective 
September 28, 2006, he is entitled to schedular TDIU 
consideration, which is erroneous as schedular consideration 
requires a total rating of 70 percent for multiple 
disabilities, or a single disability rated at 60 percent or 
higher.  See Informal Hearing Presentation, February 2010; 
see also Claim (earlier effective date), June 2007.

The Board also acknowledges the lay contention of the Veteran 
that he was already unable to work due to his PTSD prior to 
March 2007, and the buddy statements submitted by his family 
and friends.  Ultimately, however, the Board finds the 
Veteran's contention and buddy statements to be less 
probative than the medical evidence discussed above.

The Board wishes to make clear that the Veteran's service-
connected PTSD undoubtedly interfered with his industrial 
capacity prior to March 5, 2007.  However, any such 
interference is reflected in the 50 percent disability rating 
that was assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose, supra.

Nevertheless, for the reasons and bases expressed above, the 
Board finds that an effective date earlier than March 5, 
2007, the date on which the Veteran met the schedular 
criteria for TDIU, cannot be assigned.


ORDER

Entitlement to an effective date prior to March 5, 2007, for 
the grant of TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


